Case 19-80064-TLS           Doc 385       Filed 02/12/19 Entered 02/12/19 09:54:19                       Desc Main
                                         Document     Page 1 of 28



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket Nos. 38, 335

               ORDER (I) ESTABLISHING THE BIDDING PROCEDURES
             FOR PLAN SPONSORS AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(the “Debtors”) for the entry of an order (this “Order”): (a) authorizing and approving the bidding

procedures attached hereto as Exhibit A (the “Bidding Procedures”),2 (b) establishing certain

dates and deadlines including, the Bid Deadline, and the date of Auction, if any, (c) approving the

manner of notice of the Auction, if any, and (d) granting related relief; it appearing that the relief

requested is in the best interests of the Debtors’ estates, their creditors, and other parties in interest;

all as more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska; and that this Court may enter a

final order consistent with Article III of the United States Constitution; and this Court having found




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2   Capitalized terms used but not defined herein have the meanings given to them in the Bidding Procedures or the
    Motion, as applicable.
Case 19-80064-TLS         Doc 385     Filed 02/12/19 Entered 02/12/19 09:54:19             Desc Main
                                     Document     Page 2 of 28



that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, THE COURT HEREBY FINDS THAT:

        A.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

        B.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

        C.      The bases for the relief requested in the Motion are sections 105, 363, 503, and 507

of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9007, 9014, and Local Rule 6004-

1. The legal and factual bases set forth in the Motion establish just cause for the relief granted

herein. Entry of this Order is in the best interests of the Debtors and their respective estates,

creditors, and all other parties in interest.


                                                  2
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19            Desc Main
                                   Document     Page 3 of 28



        D.     The Debtors have articulated good and sufficient reasons for this Court to:

(i) approve the Bidding Procedures; and (ii) schedule the Auction and approve the manner of

notice of the Auction.

        E.     The Expense Reimbursement, Work Fee, and Breakup Fee are reasonable and

appropriate under the circumstances and on the terms set forth in the Bidding Procedures, including

in light of the size and nature of a Transaction and comparable transactions, the commitments that

will be made, and the efforts that have been and will be expended by the Acceptable Bidders,

notwithstanding that a proposed Transaction may be subject to better and higher offers, and may

be necessary to induce the Acceptable Bidders to pursue a Transaction, as determined by the

Debtors in an exercise of their business judgment.

        F.     The Bidding Procedures, incorporated herein by reference as if fully set forth in

this Order, are fair, reasonable, and appropriate and represent the best method for maximizing the

value of the Debtors’ estates.

        G.     Nothing contained herein shall prejudice or impair any Secured Creditor’s right to

credit bid.

IT IS HEREBY ORDERED THAT:

        1.     The Motion is granted as provided herein.

        2.     All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court are overruled.




                                                3
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                   Document     Page 4 of 28



A.     Important Dates and Deadlines.

       3.      Stalking Horse Bid Deadline. February 28, 2019, at 4:00 p.m. (prevailing Central

Time), is the deadline by which bids must be submitted in accordance with the Bidding Procedures

in order to be considered to be selected as the Stalking Horse Bidder.

       4.      Stalking Horse Notice. The Debtors shall file notice on the docket of these chapter

11 cases announcing the Stalking Horse Bidder, if any, no later than 4:00 p.m. (prevailing Central

Time) on March 5, 2019.

       5.      Bid Deadline. March 14, 2019, at 4:00 p.m. (prevailing Central Time), is the

deadline by which bids to participate at the Auction as a potential higher or better offer (as well as

the Deposit and all other documentation required under the Bidding Procedures for Qualified

Bidders) must be submitted in accordance with the terms of the Bidding Procedures.

       6.      Baseline Bid. March 18, 2019, at 12:00 p.m. (prevailing Central Time), the

Debtors will notify all Qualified Bidders of the highest or otherwise best Qualified Bid, as

determined in the Debtors’ business judgment (the “Baseline Bid”), and provide copies of the

documents supporting the Baseline Bid to all Qualified Bidders and the Notice Parties, including

counsel to the official committee of unsecured creditors (the “Committee”) appointed in these

cases. The determination of which Qualified Bid constitutes the Baseline Bid and which Qualified

Bid constitutes the Winning Bid shall take into account any factors the Debtors reasonably deem

relevant to the value of the Qualified Bid to the Debtors’ estates, including, among other things:

(a) the number, type, and nature of any changes to the Form Equity Commitment Letter, Form

APA, and Form Plan requested by the Qualified Bidder; (b) the amount and nature of the total

consideration and the sources and certainty of funds for the payment thereof; (c) the likelihood of

the Qualified Bidder’s ability to close a transaction and the timing thereof; (d) the net economic


                                                  4
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                   Document     Page 5 of 28



effect of any changes to the value to be received by the Debtors’ estates from the Transaction

contemplated by the Baseline Bid; (e) the tax consequences of such Qualified Bid; and (f) impact

to vendors, landlords, and employees.

       7.      Auction. March 19, 2019, at 9:00 a.m. (prevailing Eastern Time), is the date and

time the Auction, if any, which will be held at the offices of Kirkland & Ellis LLP, located at

601 Lexington Avenue, New York, New York 10022. The Debtors shall post notice of the date,

time, and place of the Auction on the website of the Debtors’ notice and claims agent, Prime Clerk,

LLC, at https://cases.primeclerk.com/shopko.

B.     Auction, Bidding Procedures, and Related Relief.

       8.      The Bidding Procedures, attached hereto as Exhibit A, are incorporated herein and

are hereby approved in their entirety, and the Bidding Procedures shall govern the submission,

receipt, and analysis of all Bids relating to any Transaction. Any party desiring to submit a Bid

shall comply with the Bidding Procedures and this Order. The Debtors are authorized to take any

and all actions necessary to implement the Bidding Procedures.

       9.      At the Auction, each Qualified Bidder will be entitled, but will not be obligated, to

submit overbids and will be entitled in any such overbids to credit bid all or a portion of the value

of the secured portion of its claims within the meaning of section 363(k) of the Bankruptcy Code,

subject to the limits on credit bidding set forth in the Bidding Procedures.

       10.     At the Auction, the Debtors may, in consultation with the Consultation Parties:

(a) select, in their business judgment, pursuant to the Bidding Procedures, the highest or otherwise

best Bid and the Winning Bidder or Backup Bidder; and (b) reject any Bid (regardless of whether

such Bid is a Qualified Bid) that, in the Debtors’ business judgment, is (i) inadequate, insufficient,

or not the highest or best Bid, (ii) not in conformity with the requirements of the Bankruptcy Code,


                                                  5
Case 19-80064-TLS        Doc 385     Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                    Document     Page 6 of 28



the Bankruptcy Rules, or the Bidding Procedures, or (iii) contrary to, or otherwise not in the best

interests of, the Debtors’ estates, affected stakeholders, or other parties in interest.

        11.     No person or entity, other than an Acceptable Bidder entitled to Expense

Reimbursement or a Work Fee or a Stalking Horse Bidder entitled to a Breakup Fee, in each case

as determined by the Debtors in their business judgment in consultation with the Consultation

Parties, shall be entitled to any expense reimbursement, breakup fees, “topping,” termination, or

other similar fee or payment, and by submitting a bid, such person or entity is deemed to have

waived their right to request or to file with this Court any request for expense reimbursement or

any fee of any nature, whether by virtue of Bankruptcy Code section 503(b) or otherwise.

        12.     The Expense Reimbursements and Work Fees are approved on the terms set forth

in the Bidding Procedures and the Debtors are authorized, but not directed, to incur and pay the

Expense Reimbursement and Work Fees if the Debtors determine, in consultation with the

Consultation Parties, that paying the Expense Reimbursement or Work Fee is in the best interest

of the Debtors’ estates and stakeholders. Subject to the DIP Budget, to the extent such a

determination is made to pay an Expense Reimbursement or Work Fee, it or they may be paid

without further action or order by the Court; provided that, for the avoidance of doubt, the

aggregate amount of the Expense Reimbursements and Work Fees paid by the Debtors shall not

exceed $1,000,000.

        13.     The Breakup Fee is approved on the terms set forth in the Bidding Procedures and

the Debtors are authorized, but not directed, to incur and pay the Breakup Fee in an exercise of

their business judgment, in consultation with the Consultation Parties, without further action or

order by the Court; provided that, for the avoidance of doubt, (i) the amount of the Breakup Fee

shall not exceed 3% of any proposed Stalking Horse Bidder Purchase Price; (ii) such Stalking


                                                   6
Case 19-80064-TLS       Doc 385     Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                   Document     Page 7 of 28



Horse Bidder is not (A) the DIP Agent, (B) the Credit Agreement Primary Agent, or (C) the Term

Loan B-1 Agent; and (iii) such Stalking Horse Bidder is not an insider of the Debtors as that term

is defined in section 101(31) of the Bankruptcy Code.

C.     Miscellaneous.

       14.     Notwithstanding anything to the contrary contained in this Order or otherwise: (i)

nothing in this Order shall amend, modify, or impair any provision of the DIP Order or DIP Budget,

or the rights of the DIP Agent and lenders thereunder; and (ii) to the extent of any conflict between

the terms of this Order and the terms of the DIP Order, the terms of the DIP Order shall control.

       15.     The failure to include or reference a particular provision of the Bidding Procedures

specifically in this Order shall not diminish or impair the effectiveness or enforceability of such a

provision.

       16.     For the avoidance of doubt, (a) any assumption and assignment of any executory

contract or unexpired lease in connection with any Transaction shall be consummated pursuant to

a separate motion filed by the Debtors, the Plan, or separate procedures governing the assumption

and assignment of executory contracts and unexpired leases approved by this Court, and (b) any

such assumption and assignment must comply with applicable bankruptcy law, including with

respect to any requirement regarding adequate assurance of future performance.

       17.     In the event of any inconsistencies between this Order and the Motion and/or the

Bidding Procedures, this Order shall govern in all respects.

       18.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.




                                                 7
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                  Document     Page 8 of 28



       19.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       20.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       21.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Omaha, Nebraska
 Dated: February 12, 2019                            /s/Thomas L. Saladino
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 8
Case 19-80064-TLS   Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19   Desc Main
                              Document     Page 9 of 28



                                     Exhibit A

                                 Bidding Procedures
Case 19-80064-TLS           Doc 385      Filed 02/12/19 Entered 02/12/19 09:54:19                        Desc Main
                                        Document     Page 10 of 28


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                )
 In re:                                         ) Chapter 11
                                                )
                                              1
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al., ) Case No. 19-80064 (TLS)
                                                )
                 Debtors.                       ) (Jointly Administered)
                                                )

                    BIDDING PROCEDURES FOR THE TRANSFER OF
                  THE DEBTORS’ ASSETS OR NEW SHOPKO INTERESTS

        On January 16, 2019 (the “Petition Date”), Specialty Retail Shops Holding Corp. and
certain of its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Nebraska (the “Court”). Also on the
Petition Date, the Debtors filed a chapter 11 plan of reorganization (as modified, amended, or
supplemented from time to time, the “Plan”). The Plan contemplates either (a) the sale of the
Debtors’ assets or (b) a reorganization through the issuance and purchase of new common equity
interests in the reorganized Debtors (the “New Shopko Interests”) and the continued business of
the Debtors (a “Transaction”).

        On [●], the Court entered the Order (I) Establishing Bidding Procedures for the Plan
Sponsors and (II) Granting Related Relief (the “Bidding Procedures Order”),2 by which the Court
approved the following procedures. Under these Bidding Procedures, the Debtors will first select
the Stalking Horse Bid (as defined below) after a closed bidding process (the “Stalking Horse
Bidding Process”). After announcing the Stalking Horse Bid, the Debtors will then solicit further
bids culminating in an auction intended to obtain a higher or otherwise best bid for the Transaction
(the “Auction”).




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

2   All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
    Procedures Order.
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19             Desc Main
                                  Document     Page 11 of 28



                                       Marketing Process

A.     Contact Parties.

        The Debtors, in consultation with Houlihan Lokey, Inc. (“Houlihan Lokey”), the Debtors’
investment banker, have developed a list of parties whom they believe may be interested in, and
whom the Debtors reasonably believe would have the financial resources to consummate, a
Transaction. The list of parties includes both strategic investors and financial investors
(collectively, the “Contact Parties”). The Debtors and Houlihan Lokey will contact (to the extent
not already contacted) the Contact Parties to explore their interest in pursuing a Transaction. The
Contact Parties may include parties whom the Debtors or their advisors previously contacted
regarding a transaction, regardless of whether such parties expressed any interest at such time in
pursuing a transaction. The Debtors will continue to discuss and may supplement the list of
Contact Parties throughout the marketing process, as appropriate.

       The Debtors may distribute (to the extent not already distributed) to each Contact Party
and any other interested party an information package consisting of: (i) a copy of the Bidding
Procedures, the Bidding Procedures Order, and any other related documents; (ii) a form
confidentiality agreement (a “Confidentiality Agreement”); and (iii) such other materials as
appropriate under the circumstances.

B.     Participation Requirements.

        To receive due diligence information, including full access to the Debtors’ electronic data
room and additional non-public information regarding the Debtors, a party interested in
consummating a Transaction (a “Potential Bidder”) should deliver (or have delivered) to each of:
(i) Houlihan Lokey, 225 South 6th Street, Minneapolis, Minnesota 55402, Attn: Stephen Spencer
(SSpencer@HL.com), and Houlihan Lokey, 245 Park Avenue, 20th Floor, New York, New York
10167, Attn: Sanaz Memarsadeghi (SMemarsadeghi@HL.com) and Hussein El Husseini
(HElhusseini@HL.com); and (ii) counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington
Avenue,       New      York,      New      York      10022,      Attn:      Steven     Serajeddini
(steven.serajeddini@kirkland.com) and Daniel Rudewicz (daniel.rudewicz@kirkland.com), and
Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer
(travis.bayer@kirkland.com), Whitney Fogelberg (whitney.fogelberg@kirkland.com), Matthew
Arenson (matthew.arenson@kirland.com), and Kyle Elder (kyle.elder@kirkland.com) (the
“Debtors’ Advisors”), the following documents (collectively, the “Preliminary Bid Documents”):

       (i)     an executed Confidentiality Agreement, substantially in the form attached hereto
               as Exhibit 1, to the extent not already executed; and

       (ii)    proof or other documentation acceptable to the Debtors, after consultation with the
               Consultation Parties, of the Potential Bidder’s financial capacity (i) to close a
               proposed Transaction, which may include financial statements of, or verified
               financial commitments obtained by, the Potential Bidder (or, if the Potential Bidder
               is an entity formed for the purpose of consummating the Transaction, the party that
               will bear liability for a breach), the adequacy of which will be assessed by the
               Debtors (with the assistance of their advisors) and (ii) to provide adequate

                                                2
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                  Document     Page 12 of 28



               assurance of future performance under any executory contracts and unexpired
               leases to be assumed by the Debtors and assigned to such Potential Bidder, pursuant
               to section 365 of the Bankruptcy Code, in connection with the Transaction.

        Promptly after a Potential Bidder delivers Preliminary Bid Documents, the Debtors will
determine and notify the Potential Bidder whether such Potential Bidder has submitted acceptable
Preliminary Bid Documents so that the Potential Bidder may proceed to conduct due diligence and
ultimately submit a Bid to be the Stalking Horse Bidder (each as defined below) and participate in
the Auction, as applicable, and will provide copies of any such notices to the Notice Parties.
Except as otherwise determined in the Debtors’ business judgment, only those Potential Bidders
that have submitted acceptable Preliminary Bid Documents (each, an “Acceptable Bidder”) may
submit Bids.

         Beginning on or as soon as is reasonably practicable after the Debtors determine that a
Potential Bidder is an Acceptable Bidder, the Debtors will provide such Acceptable Bidder with
access to an electronic data room and reasonable due diligence information, as requested by such
Acceptable Bidder, as soon as reasonably practicable after such request, and the Debtors shall post
substantially all written due diligence provided to any Acceptable Bidder to the Debtors’ electronic
data room. All due diligence requests must be directed to Houlihan Lokey at the following email
address: shopko@hl.com. To the extent reasonably practicable, Houlihan Lokey will also
facilitate meetings between any interested Acceptable Bidder and the Debtors’ management team,
which meetings will proceed in a manner determined by the Debtors, in their reasonable discretion.
The due diligence period will end on the Bid Deadline (as defined below), and, subsequent to the
Bid Deadline, the Debtors will have no obligation to furnish any due diligence information, but
may provide due diligence in their discretion.

      Houlihan Lokey will provide access, in the electronic data room, to a form equity
commitment letter (“Form Equity Commitment Letter”), form asset purchase agreement (“Form
APA”) and form chapter 11 plan (“Form Plan”).

        The Debtors and their advisors will coordinate all reasonable requests from Acceptable
Bidders for additional information and due diligence access; provided that the Debtors may decline
to provide such information to Acceptable Bidders who, at such time and in the Debtors’ business
judgment, after consultation with the Consultation Parties, have not established, or who have raised
doubt, that such Acceptable Bidder intends in good faith to, or has the capacity to, consummate a
Transaction.

        For any Acceptable Bidder who is a competitor of the Debtors or is affiliated with any
competitor of the Debtors, the Debtors reserve the right to withhold, or to delay providing, any
diligence materials that the Debtors determine are business-sensitive or otherwise inappropriate
for disclosure to such Acceptable Bidder at such time; and provided further that the Debtors shall
notify the Committee of any decision to withhold such information.

       Each Acceptable Bidder shall comply with all reasonable requests for additional
information and due diligence access by the Debtors, the Committee or their respective advisors
regarding such Acceptable Bidder and its contemplated transaction.


                                                 3
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                  Document     Page 13 of 28



C.     Expense Reimbursement and Work Fee.

        Upon entry of the Bidding Procedures Order, the Debtors shall be authorized, but not
obligated, in an exercise of their business judgment and subject to the DIP Budget, to agree to
reimburse the reasonable and documented out-of-pocket fees and expenses of one or more
Acceptable Bidders (each, an “Expense Reimbursement”), and/or agree to pay one or more
Acceptable Bidders a “work fee” or other similar cash fee (each, a “Work Fee”) if the Debtors
reasonably determine in their business judgment that any such Expense Reimbursement or Work
Fee will encourage one or more parties to submit a Qualified Bid or result in a competitive bidding
and Auction process. The aggregate amount of all Expense Reimbursements and Work Fees shall
not exceed $1,000,000. Pursuant to the Bidding Procedures Order, the Debtors shall be authorized
to indefeasibly pay any such amounts to such Acceptable Bidders pursuant to section 363(b)(1) of
the Bankruptcy Code and any such amounts paid by the Debtors to such Acceptable Bidders will
not be subject to disgorgement irrespective of whether the Acceptable Bidders receiving such
reimbursements or payments are ultimately the Winning Bidder as long as such Acceptable Bidder
acted in good faith.

                                Stalking Horse Bidding Process

        Under the Stalking Horse Bidding Process, Acceptable Bidders will prepare and submit
definitive documentation, and the Debtors and certain selected Acceptable Bidders will continue
to negotiate the terms of such definitive documentation. At the conclusion of this process, the
Debtors will select the Acceptable Bidder with the highest or otherwise best Bid to serve as the
Stalking Horse Bidder (as defined below).

A.     Stalking Horse Bid Deadline.

        Acceptable Bidders that wish to be selected as the Stalking Horse Bidder must meet the
Bid Requirements (defined below) and submit a substantially final version of the Form APA or
the Form Equity Commitment Letter and the Form Plan (collectively, the “Bid Documentation”)
to each of the Debtors’ Advisors so that it is actually received no later than 4:00 p.m. (prevailing
Central Time) on February 28, 2019 (the “Stalking Horse Bid Deadline”). The Debtors may
engage in further negotiation with each of the Acceptable Bidders regarding the Bid
Documentation following the Stalking Horse Bid Deadline. The Bid Documentation should be
submitted both as an executed PDF and in Word version, along with a marked version of all Bid
Documentation against the form provided by the Debtors.

        As soon as reasonably practicable after the Stalking Horse Bid Deadline, the Debtors will
evaluate the Stalking Horse Bid Documentation submitted by each Acceptable Bidder and may
engage in additional negotiations to finalize such Stalking Horse Bid Documentation with one or
more Acceptable Bidders in their sole discretion. The Debtors attach considerable importance to
the terms and conditions set forth in the draft Transaction Documents (as defined below) and the
nature and extent of any revisions thereto will be an important consideration in the evaluation of
bids.




                                                 4
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                   Document     Page 14 of 28



B.     Breakup Fee.

        Upon entry of the Bidding Procedures Order, the Debtors shall be further authorized, but
not obligated, in an exercise of their business judgment, after consultation with the Consultation
Parties, to (a) select no more than one Acceptable Bidder to act as a Stalking Horse Bidder (defined
below) in connection with the Auction and (b) in connection with any stalking horse agreement
with a Stalking Horse Bidder, provide for a breakup fee (the “Breakup Fee”) in an amount not to
exceed three percent (3%) of the proposed Purchase Price, provided that (i) such Stalking Horse
Bidder is not (A) the DIP Agent, (B) the Credit Agreement Primary Agent, or (C) the Term Loan
B-1 Agent; and (ii) such Stalking Horse Bidder is not an insider of the Debtors as that term is
defined in section 101(31) of the Bankruptcy Code. The amount of any Expense Reimbursement
or Work Fee paid to any Stalking Horse Bidder pursuant to these Bidding Procedures shall be
deducted from the Breakup Fee, if payable.

C.     Stalking Horse Notice.

        Following any additional negotiations to finalize the Stalking Horse Bid Documentation,
the Debtors will select the Acceptable Bidder that has submitted the highest or otherwise best Bid
to serve as the stalking horse bid (such Bid, the “Stalking Horse Bid,” and such Acceptable Bidder,
the “Stalking Horse Bidder”). At such time, the Debtors will execute all Stalking Horse Bid
Documentation with such Stalking Horse Bidder (the “Stalking Horse Agreement”) and file a
notice with the Court announcing the Stalking Horse Bidder (the “Stalking Horse Notice”) no later
than 4:00 p.m. (prevailing Central Time) on March 5, 2019.


                      Process for Additional Qualified Bids and Auction

        Following the selection of a Stalking Horse Bidder, if any, the Debtors will solicit further
bids intended to obtain a higher or otherwise best bid for the Transaction.

A.     Bid Deadline.

         An Acceptable Bidder that desires to make a proposal, solicitation, or offer (each, a “Bid”)
shall transmit such proposal, solicitation, or offer via email (in .pdf or similar format) so as to be
actually received on or before March 14, 2019, at 4:00 p.m. (prevailing Central Time)
(the “Bid Deadline”) to:

       (i)     Houlihan Lokey, 225 South 6th Street, Minneapolis, Minnesota 55402, Attn:
               Stephen Spencer (SSpencer@HL.com), and Houlihan Lokey, 245 Park Avenue,
               20th Floor, New York, New York 10167, Attn: Sanaz Memarsadeghi
               (SMemarsadeghi@HL.com) and Hussein El Husseini (HElhusseini@HL.com);
               and

       (ii)    Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
               Steven Serajeddini (steven.serajeddini@kirkland.com) and Daniel Rudewicz
               (daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300 North LaSalle,
               Chicago, Illinois 60654, Attn: Travis Bayer (travis.bayer@kirkland.com), Whitney

                                                  5
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19             Desc Main
                                  Document     Page 15 of 28



               Fogelberg      (whitney.fogelberg@kirkland.com),       Matthew       Arenson
               (matthew.arenson@kirland.com), and Kyle Elder (kyle.elder@kirkland.com).

B.     Bid Requirements.

       Each Bid by an Acceptable Bidder must be submitted in writing and satisfy the following
requirements (collectively, the “Bid Requirements”):

       (i)     Purpose. Each Acceptable Bidder must state what the Bid is an offer by the
               Acceptable Bidder to purchase, including the percentage of the New Shopko
               Interests, if applicable.

       (ii)    Purchase Price. Each Bid must clearly set forth the terms of any proposed
               Transaction, including and identifying separately any cash and non-cash
               components of the proposed Transaction consideration, including, for example,
               certain liabilities to be assumed by the Acceptable Bidder (the “Purchase Price”).

       (iii)   Deposit. Each Bid must be accompanied by a cash deposit in the amount equal to
               5% of the aggregate value of the proposed Purchase Price of the Bid to be held in a
               separate account for the benefit of the Debtors (the “Deposit”).

       (iv)    Marked Agreement. Each Bid must include a marked version of (i) the Form
               APA or (ii) the Form Equity Commitment Letter and the Form Plan, in each case,
               together with the exhibits and schedules related thereto and any related Transaction
               documents or other material documents integral to such Bid, pursuant to which the
               Acceptable Bidder proposes to effectuate the Transaction (collectively, the
               “Transaction Documents”). Any modifications to the Transaction contemplated by
               the Form Equity Commitment Letter, Form APA, and Form Plan must be submitted
               both as an executed PDF and in Word version, along with a marked version of all
               Transaction Documents against the form provided by the Debtors.

       (v)     Committed Financing. To the extent that a Bid is not accompanied by evidence
               of the Acceptable Bidder’s capacity to consummate the Transaction set forth in its
               Bid with cash on hand, each Bid must include committed financing documented to
               the Debtors’ satisfaction after consultation with the Consultation Parties that
               demonstrates that the Acceptable Bidder has received sufficient debt and/or equity
               funding commitments to satisfy the Acceptable Bidder’s Purchase Price and other
               obligations under its Bid, including providing adequate assurance of future
               performance under any executory contracts and unexpired leases to be assumed by
               the Debtors and assigned to such Acceptable Bidder, pursuant to section 365 of the
               Bankruptcy Code, in connection with the Transaction. Such funding commitments
               or other financing must be unconditional and must not be subject to any internal
               approvals, syndication requirements, diligence, or credit committee approvals. For
               the avoidance of doubt, funding commitments for any Acceptable Bidder’s
               Purchase Price may be provided by one or more of the Credit Agreement Primary
               Agent (as defined in the Plan), the Term Loan B-1 Agent (as defined in the Plan),
               and the DIP Agent (as defined in the Plan).

                                                6
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                  Document     Page 16 of 28



       (vi)    Contingencies; No Financing or Diligence Outs. A Bid shall not be conditioned
               on the obtaining or the sufficiency of financing or any internal approval, or on the
               outcome or review of due diligence.

       (vii)   Identity. Each Bid must fully disclose the identity of each entity that will be
               bidding or otherwise participating in connection with such Bid (including each
               equity holder or other financial backer of the Acceptable Bidder if such Acceptable
               Bidder is an entity formed for the purpose of consummating the proposed
               transaction contemplated by such Bid), and the complete terms of any such
               participation. Each Bid should also include contact information for the specific
               person(s) and counsel whom Houlihan Lokey and Kirkland & Ellis LLP should
               contact regarding such Bid.

       (viii) Authorization. Each Bid must contain evidence acceptable to the Debtors that the
              Acceptable Bidder has obtained authorization or approval from its board of
              directors (or a comparable governing body) with respect to the submission of its
              Bid, execution and delivery of the Transaction Documents, and the consummation
              of the Transaction contemplated in such Bid.

       (ix)    As-Is, Where-Is. Each Bid must include a written acknowledgement and
               representation that the Acceptable Bidder: (i) has had an opportunity to conduct
               any and all due diligence regarding the Transaction prior to making its offer; (ii) has
               relied solely upon its own independent review, investigation, and/or inspection of
               any documents in making its Bid; (iii) did not rely upon any written or oral
               statements, representations, promises, warranties, or guaranties whatsoever,
               whether express, implied by operation of law, or otherwise, regarding the
               Transaction or the completeness of any information provided in connection
               therewith or the Auction, except the representations and warranties as expressly
               stated in the Acceptable Bidder’s Transaction Documents; and (iv) the Acceptable
               Bidder did not engage in any collusive conduct and acted in good faith in submitting
               its Bid.

       By submitting its Bid, each Acceptable Bidder is agreeing, and shall be deemed to have
agreed, to abide by and honor the terms of the Bidding Procedures and to refrain from submitting
a Bid, or seeking to reopen the Auction, after conclusion of the Auction. The submission of a
Bid shall constitute a binding and irrevocable offer to consummate the Transaction reflected
in such Bid.

C.     Minimum Value.

        If the Debtors have filed the Stalking Horse Notice, in addition to the Bid Requirements
set forth above, the Bid must provide for a Purchase Price equal to: (a) the Purchase Price set forth
in the Stalking Horse Bid, plus (b) the Overbid Increment (as defined below), plus (c) the Breakup




                                                 7
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19                Desc Main
                                  Document     Page 17 of 28



Fee, if any (provided that such Breakup Fee must be paid in cash), plus (d) any other amounts
payable under the Stalking Horse Bid to the Stalking Horse Bidder (the “Minimum Value”).

D.     Designation of Qualified Bidders.

       A Bid will be considered a “Qualified Bid,” and each Acceptable Bidder that submits a
Qualified Bid will be considered a “Qualified Bidder,” if the Debtors, after consultation with the
Consultation Parties, determine that such Bid:

       (i)     satisfies the Bid Requirements set forth above;

       (ii)    provides a Purchase Price that exceeds the Minimum Value; and

       (iii)   is reasonably likely (based on availability of financing, antitrust, or other regulatory
               issues, experience, and other considerations) to be consummated, if selected as the
               Winning Bid (as defined below), within a time frame acceptable to the Debtors and
               the Committee.

       Within two business days after the Bid Deadline, the Debtors will notify each Qualified
Bidder whether such party is a Qualified Bidder and shall provide the Notice Parties a copy of
each Qualified Bid.

        If any Bid is determined by the Debtors not to be a Qualified Bid, the Acceptable Bidder
shall be notified by the Debtors and, and shall have until March 18, 2019 at 4:00 p.m. (prevailing
Central Time), to modify its bid to increase the purchase price or otherwise improve the terms of
the Bid for the Debtors; provided that any Qualified Bid may be improved at the Auction as set
forth herein. If no Qualified Bid is received from an Acceptable Bidder pursuant to this paragraph,
the Debtors will refund such Acceptable Bidder’s Deposit on the date that is three business days
after the Bid Deadline.

        Between the date that the Debtors notify an Acceptable Bidder that it is a Qualified Bidder
and the Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid
from a Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may
not modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase
their Purchase Price, or otherwise improve the terms of, the Qualified Bid, during the period that
such Qualified Bid remains binding as specified in these Bidding Procedures; in addition any
Qualified Bid may be improved at the Auction as set forth herein. Any improved Qualified Bid
must continue to comply with the requirements for Qualified Bids set forth in these Bidding
Procedures.

       Notwithstanding anything herein to the contrary, the Debtors reserve the right to work with
(a) Potential Bidders and Acceptable Bidders to aggregate two or more Bids into a single
consolidated Bid or (b) Qualified Bidders to aggregate two or more Qualified Bid into a single
Qualified Bid prior to the conclusion of the Auction. The Debtors reserve the right to cooperate
with any Acceptable Bidder to cure any deficiencies in a Bid that is not initially deemed to be a
Qualified Bid. The Debtors may accept a single Qualified Bid or multiple Bids that, if taken
together in the aggregate, would otherwise meet the standards for a single Qualified Bid (in which

                                                  8
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19                Desc Main
                                   Document     Page 18 of 28



event those multiple bidders shall be treated as a single Qualified Bidder for purposes of the
Auction).

E.     Right to Credit Bid.

        Any Qualified Bidder who has a valid and perfected lien on any assets of the Debtors’
estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of the value of such
Secured Creditor’s claims within the meaning of section 363(k) of the Bankruptcy Code; provided
that a Secured Creditor shall have the right to credit bid its claim only with respect to the collateral
by which such Secured Creditor is secured.

        Subject to paragraph 4.1 of the DIP Order, notwithstanding anything to the contrary
contained herein and absent a further order of the Court, each of (A) the DIP Agent, (B) the Credit
Agreement Primary Agent, and (C) the Term Loan B-1 Agent shall have the right to credit bid all
or any portion of the aggregate amount of its applicable outstanding secured obligations pursuant
to section 363(k) of the Bankruptcy Code, and any such credit bid will be considered a Qualified
Bid to the extent such bid is received by the Bid Deadline and complies with section 363(k) of the
Bankruptcy Code; provided that a credit bid shall not constitute a Qualified Bid if the Bid does not
include a cash component sufficient to pay in full, in cash, all claims for which there are valid,
perfected, and unavoidable liens on any assets included in such Bid that are senior in priority to
those of the party seeking to credit bid (unless such senior lien holder consents to alternative
treatment).

F.     No Qualified Bids.

        If the Debtors have received no Qualified Bids other than the Stalking Horse Bid as of the
Bid Deadline, then the Auction will not occur and such Qualified Bid, if any, will be deemed the
Winning Bid (as defined below). The Debtors reserve all rights to extend the Bid Deadline to such
later date that the Debtors believe is necessary, in their sole discretion, to obtain additional
Qualified Bids.

G.     The Auction.

       If the Debtors receive one or more Qualified Bids in addition to the Stalking Horse Bid,
the Debtors will conduct the Auction to determine the Winning Bidder with respect to the
Transaction.

        No later than March 18, 2019, at 12:00 p.m. (prevailing Central Time), the Debtors will
notify all Qualified Bidders of the highest or otherwise best Qualified Bid, as determined in the
Debtors’ business judgment (the “Baseline Bid”), and provide copies of the documents supporting
the Baseline Bid to all Qualified Bidders, the Committee, and the Notice Parties. The
determination of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid
constitutes the Winning Bid shall take into account any factors the Debtors, after consultation with
the Consultation Parties, reasonably deem relevant to the value of the Qualified Bid to the Debtors’
estates, including, among other things: (a) the number, type, and nature of any changes to the Form
Equity Commitment Letter, the Form APA, and the Form Plan requested by the Qualified Bidder;
(b) the amount and nature of the total consideration; (c) the likelihood of the Qualified Bidder’s

                                                   9
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                  Document     Page 19 of 28



ability to close a transaction and the timing thereof; (d) the net economic effect of any changes to
the value to be received by the Debtors’ estates from the Transaction contemplated by the Baseline
Bid; (e) the tax consequences of such Qualified Bid; and (f) impact to vendors, landlords, and
employees (collectively, the “Bid Assessment Criteria”).

        Unless otherwise indicated as provided by the Bidding Procedures Order, the Auction shall
take place at 9:00 a.m. (prevailing Eastern Time) on March 19, 2019, at the offices of Kirkland
& Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or such later date and time or
location as selected by the Debtors after consultation with the Consultation Parties; provided,
however, that the Auction shall not be continued more than three days without the consent of the
Consultation Parties. The Auction shall be conducted in a timely fashion according to the
following procedures:

       (i)     The Debtors Shall Conduct the Auction. The Debtors and their professionals
               shall direct and preside over the Auction. At the start of the Auction, the Debtors
               shall describe the terms of the Baseline Bid. All incremental Bids made thereafter
               shall be Overbids (as defined herein) and shall be made and received on an open
               basis, and all material terms of each Overbid shall be fully disclosed to all other
               Qualified Bidders. The Debtors shall maintain a written transcript of all Bids made
               and announced at the Auction, including the Baseline Bid, all Overbids, and the
               Winning Bid.

               Only Qualified Bidders, the Debtors, the Credit Agreement Primary Agent, the
               Term Loan B-1 Agent, the DIP Agent, and the Committee (and its members), and
               each of their respective legal and financial advisors, and any other parties
               specifically invited or permitted to attend by the Debtors, shall be entitled to attend
               the Auction, and the Qualified Bidders shall appear at the Auction in person and
               may speak or bid themselves or through duly authorized representatives. Except as
               otherwise permitted by the Debtors, only Qualified Bidders shall be entitled to bid
               at the Auction.

       (ii)    Terms of Overbids. “Overbid” means any bid made at the Auction by a Qualified
               Bidder subsequent to the Debtors’ announcement of the Baseline Bid. Each
               Overbid must comply with the following conditions:

               (a)     Minimum Overbid Increment. Any Overbid following the Baseline Bid or
                       following any subsequent Prevailing Highest Bid (as defined below) shall
                       be in increments of value (including revised treatment under the Plan) equal
                       to 1% of the Baseline Bid, unless otherwise determined by the Debtors in
                       an exercise of their business judgment (the “Overbid Increment”).

               (b)     Conclusion of Each Overbid Round. Upon the solicitation of each round of
                       Overbids, the Debtors may announce a deadline (as the Debtors may, in
                       their business judgment, extend from time to time, the “Overbid Round
                       Deadline”) by which time any Overbids must be submitted to the Debtors.



                                                 10
Case 19-80064-TLS      Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19              Desc Main
                                 Document     Page 20 of 28



              (c)    Overbid Alterations. An Overbid may contain alterations, modifications,
                     additions, or deletions of any terms of the Bid no less favorable in the
                     aggregate to the Debtors’ estates than any prior Qualified Bid or Overbid,
                     as determined in the Debtors’ business judgment after consultation with the
                     Consultation Parties, but shall otherwise comply with the terms of these
                     Bidding Procedures.

              (d)    Announcing Highest Bid. Subsequent to each Overbid Round Deadline, the
                     Debtors shall announce whether the Debtors have identified an Overbid as
                     being higher or otherwise better than the Baseline Bid, in the initial Overbid
                     Round, or, in subsequent rounds, the Overbid previously designated by the
                     Debtors as the prevailing highest or otherwise best Bid (the “Prevailing
                     Highest Bid”). The Debtors shall describe to all Qualified Bidders the
                     material terms of any new Overbid designated by the Debtors as the
                     Prevailing Highest Bid, as well as the value attributable by the Debtors to
                     such Prevailing Highest Bid based on, among other things, the Bid
                     Assessment Criteria, including any impact to vendors, employees, and
                     landlords.

      (iii)   Consideration of Overbids. The Debtors reserve the right, in their business
              judgment, after consultation with the Consultation Parties, to adjourn the Auction
              one or more times, to, among other things (i) facilitate discussions between the
              Debtors and Potential Bidders, (ii) allow Qualified Bidders to consider how they
              wish to proceed, and (iii) provide Qualified Bidders the opportunity to provide the
              Debtors with such additional evidence as the Debtors, in their business judgment,
              may require, that the Qualified Bidder has sufficient internal resources or has
              received sufficient non-contingent debt and/or equity funding commitments to
              consummate the proposed Transaction at the prevailing Overbid amount.

      (iv)    Closing the Auction. The Auction shall continue until there is only one Qualified
              Bid that the Debtors determine, in their business judgment, after consultation with
              the Consultation Parties, to be the highest or otherwise best Qualified Bid. Such
              Qualified Bid shall be declared the “Winning Bid” and such Qualified Bidder,
              the “Winning Bidder,” at which point the Auction will be closed. The Auction shall
              not close unless and until all Qualified Bidders have been given a reasonable
              opportunity to submit an Overbid at the Auction to the then Prevailing Highest Bid.
              Such acceptance by the Debtors of the Winning Bid is conditioned upon approval
              by the Court of the Winning Bid. For the avoidance of doubt, nothing in these
              Bidding Procedures shall prevent the Debtors from exercising their respective
              fiduciary duties under applicable law. As soon as reasonably practicable after
              closing the Auction, the Debtors shall finalize definitive documentation to
              implement the terms of the Winning Bid, including, as applicable, the Plan, the Plan
              Supplement (as defined in the Plan), and the Confirmation Order (as defined in the
              Plan) and, as applicable, cause such definitive documentation to be filed with the
              Court.


                                               11
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                  Document     Page 21 of 28



       (v)     No Collusion; Good-Faith Bona Fide Offer. Each Qualified Bidder participating
               at the Auction will be required to confirm on the record at the Auction that (i) it has
               not engaged in any collusion with respect to the bidding and (ii) its Qualified Bid
               is a good-faith bona fide offer and it intends to consummate the proposed
               Transaction if selected as the Winning Bidder.

H.     Backup Bidder.

       (i)     Notwithstanding anything in these Bidding Procedures to the contrary, if an
               Auction is conducted, the Qualified Bidder with the next-highest or otherwise
               second-best Qualified Bid at the Auction, as determined by the Debtors in the
               exercise of their business judgment, after consultation with the Consultation
               Parties, shall be required to serve as a backup bidder (the “Backup Bidder”) until
               such time that the Transaction is consummated through confirmation of the Plan,
               and each Qualified Bidder shall agree and be deemed to agree to be the Backup
               Bidder if so designated by the Debtors.

       (ii)    The identity of the Backup Bidder and the amount and material terms of the
               Qualified Bid of the Backup Bidder shall be announced by the Debtors, at the
               conclusion of the Auction at the same time the Debtors announce the identity of the
               Winning Bidder. The Backup Bidder shall be required to keep its Qualified Bid (or
               if the Backup Bidder submits one or more Overbids at the Auction, its final
               Overbid) open and irrevocable until such time that the Transaction is consummated
               through confirmation of the Plan. The Backup Bidder’s Deposit shall be held in a
               separate account pending confirmation of the Plan.

       (iii)   If the Winning Bidder fails to consummate the approved Transaction contemplated
               by its Winning Bid, the Debtors may select the Backup Bidder as the Winning
               Bidder, and such Backup Bidder shall be deemed a Winning Bidder for all
               purposes. The Debtors will be authorized, but not required, to consummate the
               Transaction contemplated by the Bid of such Backup Bidder without further order
               of the Court or notice to any party. In such case, the defaulting Winning Bidder’s
               Deposit shall be forfeited to the Debtors’ estates, and the Debtors, on behalf of
               themselves and their estates, specifically reserve the right to seek all available
               remedies against the defaulting Winning Bidder, including, but not limited to,
               specific performance.

I.     Notice and Consultation Parties.

        Information that must be provided to the “Notice Parties” under these Bidding Procedures
must be provided to the following parties: (a) counsel to the Credit Agreement Primary Agent,
Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn:
Chad Simon, Esq.; and (b) proposed counsel to the Committee, Pachulski Stang Ziehl & Jones
LLP, 780 Third Avenue, 34th Floor, New York, New York 10017, Attn: Robert J. Feinstein and
Bradford J. Sandler and Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th
Floor, Los Angeles, California 90067, Attn: Jeffrey N. Pomerantz; and (c) proposed co-counsel to


                                                 12
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19                Desc Main
                                   Document     Page 22 of 28



the Committee, Goosmann Law Firm, PLC, The Advent Building, Suite 250, Omaha, NE 68118,
Attn: Elizabeth M. Lally, Jeana Goosmann, and Joel Carney.

        The term “Consultation Parties” as used in these Bidding Procedures shall mean: (a) the
Credit Agreement Primary Agent; and (b) the Committee. To the extent that any Consultation
Party submits a Bid, it shall no longer be a Consultation Party unless and until it (i) withdraws
such Bid, (ii) does not thereafter become a Qualified Bidder, or (iii) becomes a Qualified Bidder
but elects to not participate in, to cease bidding at, or to withdraw from the Auction.

J.     “As Is, Where Is”.

        Consummation of any Transaction will be on an “as is, where is” basis and without
representations or warranties of any kind, nature, or description by the Debtors or their estates,
except as specifically accepted or agreed to by the Debtors. Except as specifically accepted or
agreed to by the Debtors, all of the Debtors’ right, title, and interest in and to the respective assets
or New Shopko Interests will be transferred to the Winning Bidder free and clear of all pledges,
liens, security interests, encumbrances, claims, charges, options, and interests in accordance with
sections 363(f) and/or 1123(a)(5)(D) of the Bankruptcy Code.

          By submitting a Bid, each Acceptable Bidder will be deemed to acknowledge and represent
that it (i) has had an opportunity to conduct adequate due diligence regarding the Transaction prior
to making its Bid, (ii) has relied solely upon its own independent review, investigation, and/or
inspection of any documents in making its Bid; (iii) did not rely upon any written or oral
statements, representations, promises, warranties, or guaranties whatsoever, whether express,
implied by operation of law, or otherwise, regarding the Transaction or the completeness of any
information provided in connection therewith or the Auction, except the representations and
warranties as expressly stated in the Acceptable Bidder’s Transaction Documents; and (iv) the
Acceptable Bidder did not engage in any collusive conduct and acted in good faith in submitting
its Bid.

K.     Reservation of Rights.

        The Debtors reserve their rights to modify these Bidding Procedures in their business
judgment, in consultation with the Consultation Parties, in any manner that will best promote the
goals of these Bidding Procedures, or impose, at or prior to the Auction, additional customary
terms and conditions on a Transaction, including: (a) extending the deadlines set forth in these
Bidding Procedures; (b) adjourning the Auction at the Auction; (c) adding procedural rules that
are reasonably necessary or advisable under the circumstances for conducting the Auction;
(d) canceling the Auction; and (e) rejecting any or all Bids or Qualified Bids. Nothing in these
Bidding Procedures shall abrogate the fiduciary duties of the Debtors. Notwithstanding anything
to the contrary herein, the Debtors, in consultation with the Consultation Parties, may elect to
consummate the Transaction under section 363(f) as opposed to a plan with the Winning Bidder,
but, for the avoidance of doubt, the Debtors prefer that the Transaction be accomplished through
a chapter 11 plan.




                                                  13
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19             Desc Main
                                  Document     Page 23 of 28



L.     Consent to Jurisdiction.

       All Qualified Bidders at the Auction shall be deemed to have consented to the jurisdiction
of the Court and waived any right to a jury trial in connection with any disputes relating to the
Auction, the construction and enforcement of these Bidding Procedures

M.     Approval of Winning Bid Hearing.

       A hearing to consider confirmation of a plan or sale (the “Hearing”) pursuant to which the
Debtors and the Winning Bidder intend to consummate the Transaction contemplated by the
Winning Bid will be held on or prior to April 12, 2019 and otherwise in accordance with any
scheduling order entered by the Court.

        The Hearing may be continued to a later date by the Debtors by sending notice prior
to, or making an announcement at, the Hearing. No further notice of any such continuance
will be required to be provided to any party.

N.     Return of Deposit.

       The Deposit of the Winning Bidder shall be applied to the Purchase Price of such
Transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
separate accounts on terms acceptable to the Debtors and shall be returned (other than with respect
to the Winning Bidder and the Backup Bidder) on the date that is three business days after the
Auction.

        If a Winning Bidder fails to consummate a proposed Transaction because of a breach by
such Winning Bidder, the Debtors will not have any obligation to return the Deposit deposited by
such Winning Bidder, which may be retained by the Debtors as liquidated damages, in addition to
any and all rights, remedies, or causes of action that may be available to the Debtors and their
estates, and the Debtors shall be free to consummate the proposed Transaction with the applicable
Backup Bidder without the need for an additional hearing or order of the Court.

O.     No Modification of Bidding Procedures.

These Bidding Procedures may not be modified except in accordance with Section K of these
Bidding Procedures.




                                                14
Case 19-80064-TLS   Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19   Desc Main
                              Document     Page 24 of 28


                                      Exhibit 1

                         Form Confidentiality Agreement
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                   Document     Page 25 of 28




                                               [Date]

[Addressee’s Name]
[Addressee’s Title]
[Buyer’s Name]
[Buyer’s Address]

Dear [Addressee’s Name]:

You have expressed interest in pursuing a transaction (the “Transaction”) involving certain assets
of Specialty Retail Shops Holding Corp. and its subsidiaries (the “Company”). You understand
that prior to or during the course of negotiations in respect of the Transaction, certain information
concerning the Company and/or the Company’s affiliates, including, without limitation, any
Information Memorandum (or similar document) prepared in connection therewith, may be
disclosed to you, your affiliates and your or their directors, officers, employees and advisors (“your
representatives”), either in written form or orally (the “Evaluation Material”). In consideration of
the Company agreeing to make the Evaluation Material available to you or your representatives,
you agree as follows:

1. No disclosure of your interest in the Transaction or the Company will be made by you or your
   representatives prior to the date of closing of the Transaction between you and the Company,
   except as may be otherwise (a) agreed upon by you and the Company or (b) required by
   applicable law or regulatory authority, but only after you have complied with the requirements
   of paragraph 5.

2. The fact that the Company is providing Evaluation Material to you, the fact that the parties
   have had, are having or may have discussions concerning the Transaction, and any
   negotiations that may occur between you and the Company shall also be deemed Evaluation
   Material and treated in accordance with the provisions hereof. All Evaluation Material will be
   held in complete confidence and, without the Company’s prior written consent, will not be
   disclosed, in whole or in part, to any other person (other than such of your representatives
   who need access to any such materials or information for purposes of your evaluating or
   negotiating the Transaction), nor will any Evaluation Material be used in any way directly or
   indirectly detrimental to the Company or its affiliates or for any purpose other than your
   evaluation or negotiation of the Transaction. The term “Evaluation Material” does not include
   any information:

   (a) which at the time of disclosure to you or your representatives is in the public domain or
       which after such disclosure comes into the public domain through no fault of you or your
       representatives; or

   (b) which was available to you on a non-confidential basis from a source other than the
       Company or its advisors, provided that such source is not and was not bound by a
       confidentiality agreement with the Company.

3. You shall be responsible for ensuring that your representatives adhere to the terms of the
   undertakings of this agreement as if such persons were original parties hereto.




                                                  16
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                   Document     Page 26 of 28




4. You acknowledge that, all Evaluation Material is and shall remain the exclusive property of
   the Company. You and your representatives will return to the Company upon demand, or in
   the event you cease to be interested in pursuing the Transaction, all Evaluation Material
   provided to you or your representatives, including all copies thereof which may have been
   made by or on behalf of you or your representatives, and you shall destroy, or cause to be
   destroyed, all notes or memoranda or other stored information of any kind prepared by you or
   your representatives relating to the Evaluation Material or negotiations generally, such
   destruction to be certified to the Company by your officer or other authorized person
   supervising such destruction; provided, however, that you shall be entitled to retain one copy
   of the Evaluation Material if necessary to comply with applicable law, rule or regulation,
   provided that any retained Evaluation Material shall remain subject to the terms of this
   agreement for so long as it is retained.

5. If, based on the written advice of your outside legal counsel, you or your representatives
   become (or if it is reasonably likely that you or they shall become) legally compelled to disclose
   any Evaluation Material, immediate notice of such fact shall be given to the Company so that
   appropriate action may be taken by the Company, and you agree to cooperate with the
   Company in any manner reasonably requested by the Company.

6. Without prejudice to any other rights or remedies the Company may have, you acknowledge
   and agree that money damages would not be an adequate remedy for any breach of this
   agreement and that the Company shall be entitled to seek the remedies of injunction, specific
   performance and other equitable relief for any threatened or actual breach of this agreement.
   You agree to, and to use your best efforts to cause your representatives to, waive any
   requirement for the securing or posting of any bond in connection with any such remedy.

7. You acknowledge that, except as may be set forth in a definitive, written purchase agreement
   in respect of the Transaction, neither the Company or its affiliates, nor any of its or their
   directors, officers, employees or advisors shall have made or be deemed to have made, or
   shall be responsible for, any representations or warranties, express or implied, with respect
   to the accuracy or completeness of the Evaluation Material supplied under this agreement.
   Further, it is acknowledged hereby by you that only those representations and warranties
   made by the Company in a definitive, written purchase agreement in respect of the
   Transaction executed and delivered by an officer of each party or other authorized person on
   behalf of each party shall have any force or effect.

8. During the period of two years commencing on the date hereof, neither you nor any of your
   affiliates who receive Evaluation Material (including without limitation knowledge of the
   Transaction) shall solicit or actively seek to hire, hire or employ any person who during such
   period is employed by the Company, whether or not such person would commit any breach
   of such person’s contract of service in leaving such employment.

9. You acknowledge and confirm that no information provided, or statements made, to you or
   your representatives prior to, in the course of or for the purpose of negotiations, will constitute
   an offer by the Company or on the Company’s behalf, nor will any such information or
   statements form the basis of any commitment, contract or agreement (including, without
   limitation, an agreement in principle), to sell the Company or any of its capital stock or assets.
   You acknowledge that you shall have no claim whatsoever against the Company or any of its
   directors, officers, employees, advisors, attorneys, accountants, consultants, subcontractors,
Case 19-80064-TLS        Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19               Desc Main
                                   Document     Page 27 of 28




   affiliates, owners or representatives arising out of or relating to any Transaction or Evaluation
   Material.

10. You acknowledge that the Company and the Company’s advisors shall be free to conduct the
    process in respect of the Transaction as they in their sole discretion shall determine, including,
    without limitation, negotiating and/or terminating negotiations with any prospective or
    interested parties at any time, with or without any reason therefor.

11. You will maintain contact with the Company at all times only through Houlihan Lokey Capital,
    Inc. ("Houlihan Lokey"), the Company’s financial advisor, or employees or representatives of
    the Company specified by Houlihan Lokey, and will not attempt any direct communication with
    the Company or any of its employees, customers, landlords or suppliers without the express
    permission of Houlihan Lokey.

12. No failure or delay by the Company in exercising any right, power or privilege under this
    agreement shall operate as a waiver thereof, and no waiver, amendment, supplement or
    modification hereof shall be effective, unless in writing and signed by an officer of the
    Company or other authorized person on its behalf.

13. The illegality, invalidity or unenforceability of any provision hereof under the laws of any
    jurisdiction shall not affect its legality, validity or enforceability under the laws of any other
    jurisdiction, nor the legality, validity or enforceability of any other provision.

14. This agreement shall terminate two years from the date hereof; provided, however, such
    termination shall not be deemed to limit, modify, waive or release any right or claim the
    Company may have which arises out of any breach or violation hereunder by you or your
    representatives that may occur prior to the termination.

15. Following the consummation of a Transaction, the Company’s current shareholders and their
    affiliates shall retain the right to publish the Company’s historical sales and EBITDA
    information for the period during which the Company was owned by such shareholders.

16. This agreement may be executed in one or more counterparts, each of which will be deemed
    an original copy of this agreement, and all of which, taken together, shall be deemed to
    constitute one and the same agreement.

17. In the event of any litigation or proceeding relating to this agreement (including, without
    limitation, any litigation or proceeding in the Company’s bankruptcy case, the prevailing
    party(ies) in such litigation or proceeding shall be entitled to recover from the non-prevailing
    party(ies) all such costs and expenses (including, without limitation, all court or other tribunal
    costs and reasonable attorneys’ fees) incurred by the prevailing party(ies) in connection with
    such litigation or proceeding.

This agreement shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts made and to be performed therein. Any action arising out of or
relating to this Agreement shall be heard and determined exclusively in the United States
Bankruptcy Court for the District of Nebraska or the United States District Court for the District of
Nebraska, and each of the parties hereto irrevocably submits to the jurisdiction of such federal
courts located in Nebraska.
Case 19-80064-TLS       Doc 385    Filed 02/12/19 Entered 02/12/19 09:54:19           Desc Main
                                  Document     Page 28 of 28




                                        Very truly yours,
                                        Houlihan Lokey Capital, Inc., solely as Company’s
                                        representative


                                        By:
                                              Name: [Authorized Signatory’s Name]
                                              Title: [Authorized Signatory’s Title]



Accepted and agreed to as of the date hereof:

[BUYER’S NAME]


By:
      Name: [Authorized Signatory’s Name]
      Title: [Authorized Signatory’s Title]
